UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1808




In re:   ABDULLAH RASOOL SHAKOOR,



                Petitioner.




                On Petition for a Writ of Mandamus.
                         (7:97-cr-00064-BO)


Submitted:   September 28, 2010             Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Abdullah Rasool Shakoor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Abdullah      Shakoor    petitions      for    a    writ     of   mandamus

seeking an order instructing the district court to act on his

Fed. R. Civ. P. 60(b) motion.                 We conclude that Shakoor is not

entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in   extraordinary       circumstances.             Kerr   v.    United    States

Dist.    Court,       426    U.S.     394,   402     (1976);       United    States       v.

Moussaoui,      333    F.3d    509,    516-17       (4th    Cir.   2003).        Further,

mandamus     relief     is    available      only    when    the   petitioner       has    a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).

               Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

Here,    the    record      reflects    that     the   district      court       acted    on

Shakoor’s Rule 60(b) motion on October 29, 2009.                         Though Shakoor

asserts that the district court failed to act on the entirety of

his claims, our review of the district court’s order indicates

that the court denied all claims raised by Shakoor.                               Further

relief is not available by way of mandamus.                             Accordingly, we

deny the petition for writ of mandamus.                      We dispense with oral

argument because the facts and legal contentions are adequately




                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                               PETITION DENIED




                                  3